FILED
                                                         CUM'OF APPEALS DIV I
                                                          STATE OF WASHIT,1TON
                                                          2018 JAN 16 AIN: 23




      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


MARCEL MADDOX BEY,
                                                  No. 77153-1/Linked w/77154-0-I
                     Appellant,
                                                  DIVISION ONE
       V.

GUILD MORTGAGE COMPANY,                           UNPUBLISHED OPINION

                     Respondent.                  FILED: January 16, 2018

       SPEARMAN, J. — Dismissal under CR 12(b)(2) and (5) is proper only
where, due to insufficient service of process, the trial court lacks jurisdiction over

a person. Dismissal under CR 12(b)(6) is warranted only where no facts exist

that would justify recovery, as when there is some insuperable bar to relief.

Marcel Maddox Bey appeals the dismissal of his claim against Guild Mortgage

Company (Guild). Maddox Bey, however, fails to make a prima facie showing of

sufficient service of process. He also fails to state a claim upon which relief may

be granted. We affirm.

                                       FACTS

       Maddox Bey defaulted on a home loan and the lender, Guild, recorded a

notice of trustee's sale. The sale was scheduled for July 22, 2016. On July 20,

Maddox Bey filed this action seeking to quiet title, naming Guild as a defendant.

Maddox Bey declared that he rescinded his signature on the deed of trust and
No. 77153-1-I/Linked w/ No. 77154-0-1/2

was no longer liable for any debt arising from the deed. He also filed documents

proclaiming that, as a Moorish-American, he was immune from taxation as well

as criminal and civil jurisdiction of the United States.

        Maddox Bey's complaint did not seek to enjoin the trustee's sale. The sale

took place as scheduled on July 22 and DWA Investments, LLC, purchased the

property.1

        Guild moved to dismiss Maddox Bey's suit on the grounds that Maddox

Bey failed to conduct personal service of process and the trial court thus lacked

personal jurisdiction over Guild. CP at 339-40. Guild also asserted that Maddox

Bey's complaint failed to state a claim upon which relief could be granted.

        Maddox Bey did not respond to Guild's motion or attend the hearing. The

trial court found that Maddox Bey failed to properly serve Guild and his complaint

failed to state a claim. The court granted Guild's motion to dismiss. Maddox Bey

appeals.

                                         DISCUSSION

        We review de novo the trial court's conclusions that service was

insufficient and that Maddox Bey failed to state a claim upon which relief may be

granted. Scanlan v. Townsend, 181 Wash. 2d 838, 847, 336 P.3d 1155(2014);

Cutler v. Phillips Petroleum Co., 124 Wash. 2d 749, 755, 881 P.2d 216(1994)

(citing Hoffer v. State, 110 Wash. 2d 415, 421, 755 P2d 781 (1988)).




         1 In a related appeal, Maddox Bey challenges the trial court's issuance of a writ of
restitution to DWA. See DWA Investments, LLC v. Marcel Maddox, No. 77154-0.


                                                 2
No. 77153-1-I/Linked w/ No. 77154-0-1/3

        Maddox Bey appeals the trial court's grant of Guild's motion to dismiss. He

does not, however, address the trial court's ruling on this motion. Instead,

Maddox Bey raises several arguments to challenge the trustee's sale. He asserts

that Guild failed to prove that it was the holder of the promissory note. Maddox

Bey alleges that any contract between him and Guild is unenforceable due to

duress and fraud. He contends Guild had unclean hands. He asserts that the

trustee's sale was void and the trial court had the duty to vacate the void

judgment. Maddox Bey also contends corporations and governments are

fictitious persons that have no jurisdiction over natural humans. He appears to

contend that he is not subject to the jurisdiction of the United States or the State

of Washington and he has rescinded all contractual obligations. We decline to

reach these arguments as beyond the scope of review and unsupported.2

        The trial court granted Guild's motion to dismiss on two grounds. First, the

trial court found that Maddox Bey failed to properly serve Guild with the

summons and complaint. A plaintiff accomplishes personal service on a

corporation by serving the head of the corporation, the company's registered

agent, the corporate secretary, cashier, or managing agent. Weber v. Associated

Surgeons, P.S., 166 Wash. 2d 161, 163, 206 P.3d 671 (2009)(citing RCW

4.28.080(9)). Where a defendant challenges the sufficiency of service, the

plaintiff has the initial burden of making a prima facie showing of proper service.




        2 The authority Maddox Bey cites, including the United States Constitution, the Bill of
Rights, and the Washington State Constitution, provides no support for his claims that he is
beyond the reach of the law and has not agreed to submit to the State's jurisdiction.


                                                 3
No. 77153-1-I/Linked w/ No. 77154-0-1/4

Scanlan v. Townsend, 181 Wash. 2d 838, 847, 336 P.3d 1155(2014)(citing

Streeter-Dvbdahl v. Nquvet Huynh, 157 Wash. App. 408, 412, 236 P.3d 986

(2010)). A plaintiff may meet this burden by producing an affidavit of service. Id.

at 847-48. The burden then shifts to the defendant to demonstrate that the

service was insufficient. Id. at 847.

        In this case, Guild challenged the sufficiency of service. Maddox Bey did

not respond. Maddox Bey failed to make a prima facie showing that service was

properly carried out and, on this appeal, Maddox Bey points to no evidence that

he properly served Guild.3 The trial court did not err in granting Guild's motion to

dismiss based on insufficient service of process.

       The trial court also granted Guild's motion to dismiss based on Maddox

Bey's failure to state a claim. A motion to dismiss for failure to state a claim

should only be granted where the plaintiff cannot prove any set of facts that

would justify recovery. Cutler, 124 Wash. 2d at 755. This is the case where the

complaint demonstrates "'some insuperable bar to relief." Id. (quoting Hoffer, 110

Wn.2d at 421).

        Maddox Bey's complaint seeks to quiet title on the grounds that he

rescinded the deed of trust. An action to quiet title is designed to resolve

competing claims of ownership. Walker v. Quality Loan Service Corp., 176 Wn.

App. 294, 322, 308 P.3d 716(2013)(citing Kobza v. Tripp, 105 Wash. App. 90, 95,




        3 The record contains evidence that Maddox Bey served Guild's attorney. Maddox Bey
points to no authority that personal service on a corporation may be accomplished by serving the
corporation's attorney. See Weber, 166 Wash. 2d at 163 (citing ROW 4.28.080(9)).


                                               4
No. 77153-1-I/Linked w/ No. 77154-0-1/5

18 P.3d 621 (2001)). A plaintiff may only succeed on the strength of his own title,

not on the weakness of his adversary. Bavand v. OneWest Bank, F.S.B., 176
Wash. App. 475, 502, 309 P.3d 636(2013)(citing Desimone v. Spence, 51 Wash. 2d
412, 415, 318 P.2d 959(1957)). A borrower bringing a quiet title action against a

lender must allege that he has satisfied loan obligations. Walker, 176 Wash. App. at

321-22; Bavand, 176 Wash. App. at 502.

       In this case, Maddox Bey does not allege that he satisfied the loan

obligations. He thus fails to assert a claim based upon the strength of his own

title. Instead, he asks the court to declare the deed of trust void based on his

unilateral rescission of his signature. He cites no authority recognizing unilateral

rescission of signature as a ground to quiet title in a borrower against a lender.

       In addition, Maddox Bey's complaint to quiet title essentially asks the court

to set aside the foreclosure sale. But this relief is not available to a borrower who

did not bring an action to enjoin the foreclosure sale. RCW 61.24.127. The

borrower's failure to bring such an action waives any claim affecting the "the

validity or finality of the foreclosure sale" if the borrower (1) received notice of the

right to enjoin the sale;(2) had actual or constructive knowledge of a defense to

foreclosure prior to the sale; and (3)failed to bring an action to enjoin the sale.

(Citing RCW 61.24.127(2)(c); Frizzell v. Murray, 179 Wash. 2d 301, 306-07, 313

P.3d 1171(2013);(quoting Plein v. Lackey, 149 Wash. 2d 214, 227,67 P.3d 1061

(2003)).

       Here, the record establishes that Maddox Bey received notice of the right

to enjoin the sale. Maddox Bey's alleged defense to foreclosure, the rescission of


                                           5
No. 77153-1-I/Linked w/ No. 77154-0-1/6

his signature, occurred before the sale took place. It is undisputed that Maddox

Bey failed to bring an action to enjoin the foreclosure sale. Maddox Bey waived

his right to contest the sale.

       Maddox Bey's quiet title complaint fails to state a claim upon which relief

may be granted because he fails to allege superior title to the property and

because, by statute, he has no right to bring a postsale challenge to the

foreclosure sale. The trial court did not err in granting Guild's motion to dismiss.

       Affirmed.




WE CONCUR:




                                          6